DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7 November 2022 has been entered.
 
Status of the Claims
Claims 4, 7, 8, 12, 13, 15, and 18-33 are pending.
Claims 7, 32, and 33 are withdrawn from consideration as directed to non-elected inventions.
Claims 4, 8, 12, 13, 15, and 18-31 are presented for examination and rejected as set forth below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4, 8, 12, 13, 19-21, 30, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Green (WO2010/132879) in view of Prausnitz (U.S. PGPub. 2012/0226260).
Applicants’ claims are directed to methods of treating a disease or condition of the eye by “nonviral transfection of one or more cells in a suprachoroidal space” comprising the steps of the suprachoroidal injection of nanoparticle or microparticle compositions containing therapeutic agents.  Applicants are reminded that claim language is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).  We have held that claim language has no separate limiting effect if, for example, “the preamble merely gives a descriptive name to the set of limitations in the body of the claim that completely set forth the invention.”  IMS Tech., Inc. v. Haas Automation, Inc., 206 F.3d 1422, 1434-35 (Fed. Cir. 2000), American Medical Systems, Inc. v. Biolitec, Inc., 618 F.3d 1354, 1358–1359 (Fed. Cir. 2010).  Although “[s]uch statements often…appear in the claim’s preamble…,” a functional description of the results to be achieved by the manipulative step recited can appear elsewhere in a claim.  (In re Stencel, 808 F.2d 751, 754 (Fed. Cir. 1987)).  Because the claim sets forth the manipulative steps the method claimed requires to be performed in their entirety, specifically the sole step of “administering to a suprachoroidal space of an eye of a subject a compositions comprising a nanoparticle or a microparticle comprising a poly(beta-amino ester(PBAE) and a therapeutic agent…,” the language concerning the outcome of “nonviral transfection” is not considered limiting.  Dependent claim 8 narrows the biodegradable polymer to the poly beta amino ester elected by applicants.  Claims 12, 19, and 20 indicate that the composition is formulated to “spread after delivery…and uniformly distribute and localize in a region of the suprachoroidal space, and wherein the nanoparticle or the microparticle localizes to a cell type.”  Applicants do not provide a guiding definition for what is meant by “uniformly distribute and localize in a region,” or “localizes to a cell type”; any composition designed to distribute and remain in contact with the cells in question will be deemed to satisfy these claim limitations.  Claim 13 requires the addition of a carrier component, with Claims 15, 18, and 21-29 further specifying the type of active agent to be included in the composition, or the disease to be treated.  Claim 30 requires that the composition be administered twice; applicants are reminded that simply duplicating steps has no patentable significance unless a new and unexpected result is produced.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  Claim 31 defines a per kilogram dose range of the composition to be administered.
Green describes biodegradable polymers designed to self-assemble with DNA to form particles effective for gene delivery.  (Abs.).  Green indicates that these compositions are designed to be useful in the treatment of, among others, ophthalmic diseases such as the age-related macular degeneration of Claim 21.  (Pg.4, L.14-21).  Each of the microparticles and nanoparticles of the instant claims are recited as suitable forms for the polymer to be used in.  (Pg. 5, L.5-6).  Of particular interest to the instant claims , as well as the species applicants have elected to represent the biodegradable polymers of the instant application, is the fourth compound recited on page 20 (circled), which is the identical polymer to that applicants have elected as representative of the PBAE polymers of the instant claims.  

    PNG
    media_image1.png
    378
    810
    media_image1.png
    Greyscale

Green indicates that these biodegradable cationic polymers are suitably combined with small molecules, DNA, RNA and the like for use in treating ophthalmic diseases such as, yet not limited to, age-related macular degeneration.  (Pg. 22, L.25-34).  While Green is silent as to the dosage of the polymer/therapeutic agent composition to be used to treat ophthalmic diseases, Green does specify that these are therapeutic compositions designed to be administered in “effective amounts” to treat any of variety of diseases, including ophthalmic diseases.  (Pg.36, L.21-26).  A person of ordinary skill in the art would reasonably have expected that the amounts of each, are result-effective variables that achieve the results each of the components referred to provide.  As such, it would have been routine to optimize the amounts of these components within the total composition suggested by Green.  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (indicating that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.).  As applicants have not presented evidence tending to establish the criticality of the particular dosages recited by Claim 31, these are an obvious permutation of the teachings of Green.
Green, despite teaching the sue of the instantly claimed cationic biodegradable polymers as usefully formed into micro or nanoparticle compositions for use in treating ophthalmic disorders, does not specify the localized administration of such a composition to the suprachoroidal space.
Prausnitz describes the targeted administration of drugs to the suprachoridal space to provide for targeted delivery of therapeutic agents.  (Abs).  In particular, Prausnitz describes injecting a microneedle into the sclera of the eye and subsequently infusing a drug formulation into the suprachoroidal space of the eye to provide for both extended delivery times as well as increased bioavailability of drug formulations so infused.  [0028-31].  Prausnitz indicated that a wide variety of ocular diseases and disorders may suitably be treated by the methods described, including but not limited to macular degeneration and genetic diseases of the eye, for example by the infusion of fluid drug formulations designed to deliver selected DNA< RNA, or oligonucleotides to targeted ocular tissues.  [0034].  In this manner, Prausnitz indicates that cells including each of the scleral, choroidal, and retinal pigment epithelial cells of Claim 20 can be targeted for delivery of the therapeutic agents so formulated.  [0035].  Prausnitz describes a particular embodiment where nanoparticles or microparticles containing the active agent are injected to deliver the therapeutic agents to the eye for delivery to the particularly targeted tissues.  [0049; 0077-81].
It would have been prima facie obvious for a skilled artisan at the time of the instant application to have employed the biodegradable PBAE polymer microparticles or nanoparticles in combination with a DNA or RNA sequence for treatment of ophthalmic diseases such as age-related macular degeneration disclosed by Green in the methods of suprachoridal delivery described by Prausnitz to arrive at the subject matter of the instant claims.  One having ordinary skill in the art would have been motivated to do so because Prausnitz suggests the targeted delivery of nanoparticle or microparticle containing fluid compositions via injection into the suprachoroidal space to target the delivery of the therapeutic compositions to the sclera, choroid, or retinal pigment epithelium encompassed by the instant claims for the treatment of any ophthalmic disease, but specifically reciting each of genetic diseases of the eye as well as macular degeneration.  Utilizing the biodegradable PBAE microparticles or nanoparticles and nucleic acid therapeutic agents described by Green in this context appears to amount to little more than the predictable use of prior art elements according to their established functions, and obvious thereby.  KSR v.  Teleflex, 127 S.Ct. 1727, 1740 (2007) (quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)).

Claims 4, 8, 12, 13, 15, and 18-31 are rejected under 35 U.S.C. 103 as being unpatentable over Green and Prausnitz as applied to Claims 4, 8, 12, 13, 19-21, 30, and 31 above, and further in view of Buchlis (U.S. PGPub. 2016/0346359) as evidenced by Wubben (Thomas J. Wubben, et al, Retinal Neuroprotection: Overcoming the Translational Roadblocks, 192 Am. J Ophthalmol. 15 (2018).
Green and Prausnitz, discussed in greater detail above, suggest using microparticles or nanoparticles of the PBAE polymer applicants have elected as the polymer of the instant claims in fluid drug delivery compositions containing nucleic acid therapeutic agents for the treatment of macular degeneration or other ophthalmic disorders of genetic origins by injecting into the suprachoroidal space such compositions which disperse through the suprachoroidal space to target cells such as the sclera, choroid, or retinal pigment epithelium.
Neither Green nor Prausnitz, however, describe the use of agents that neutralizes or stimulates either a protein or growth factor in the eye, such as VEGF, or which treats an inherited retinal degeneration by administration of a gene such as RPGR involved in x-linked retinitis pigmentosa.
Buchlis describes methods of treating genetic disorders of the eye including the retinitis pigmentosa and age-related macular degeneration of the instant claims.  [0004].  Treatment in this manner is accomplished by the use of a nucleic acid sequence encoding a CRISPR-Cas9 system for targeted gene correction.  [0006-07].  Ocular and retinal cells are described as suitably targeted by such systems for tissue-specific expression control.  [0026].  Genes to be targeted by such systems include VEGF for age-related macular degeneration and each of, among others, the instantly claimed RPGR as well as RPE65 for retinitis pigmentosa.  [0060: “Table 1”].  Wubben establishes that retinal neuroprotection is broadly defined as any measure that reduces the death of retinal cells or axonal extensions into the optic nerve, as well as the fact that therapies designed to restore the function of mutated RPE65 genes which Buchlis recites as a target for modulation are known to be effective in reducing retinal cell death.  [xv-xvii].  As such, the skilled artisan at the time of the instant application, in targeting the RPE65 gene for treatment of retinitis pigmentosa would necessarily have utilized a gene which is neuroprotective to the retina as is required by Claim 29.  Buchlis indicates the suitable CRISPR-Cas9 constructs are to be provided as plasmids for delivery to the tissues to be targeted.
It would have been prima facie obvious to have selected any of VEGF, RPGR, or RPE65 as genes to be targeted by the administration of a suitable CRISPR-Cas9 plasmid to restore the function of mutated genes in either age-related macular degeneration or retinitis pigmentosa by targeted delivery through suprachoridal injection of a PBAE microparticle or nanoparticle containing fluid designed to target any of the choroid, sclera, or retinal pigment epithelia.  One having ordinary skill in the art would have been motivated to do so because, as set forth above, Prausnitz suggests the targeted delivery of nanoparticle or microparticle containing fluid compositions via injection into the suprachoroidal space to target the delivery of the therapeutic compositions to the sclera, choroid, or retinal pigment epithelium encompassed by the instant claims for the treatment of any ophthalmic disease, but specifically reciting each of genetic diseases of the eye as well as macular degeneration.  Utilizing the biodegradable PBAE microparticles or nanoparticles and nucleic acid therapeutic agents described by Green in this context appears to amount to little more than the predictable use of prior art elements according to their established functions.  Adding to this is the fact that Buchlis explicitly identifies each of the VEGF and each of RPGR, or RPE65 of the instant claims as suitable targets for the treatment of age-related macular degeneration on the one hand, and retinitis pigmentosa on the other.  As each of Prausnitz and Green envisage utilizing the compositions and methods of their disclosures to treat macular degeneration and other genetic disorders of the eye by the targeted delivery of nucleic acid therapeutic agents, the instant claims appear to be little more than the predictable use of prior art elements according to their established functions, and obvious thereby.  See KSR, supra.

Response to Arguments
Applicant's arguments filed 7 November 2022 have been fully considered but they are not persuasive.
Applicants argue that because neither Green nor Prausnitz recites the language “nonviral transfection of one or more cells in a suprachoroidal space,” the combination of Green and Prausnitz cannot render obvious the methods claimed.  This is unpersuasive, not only because, as set forth above the language referred to is not considered a limitation of the method steps recited but is at best a description of the outcome to be obtained by the practice of the particularly recited method steps, but also because Green explains throughout the disclosure that transfection of genes using the polymers claimed is obtained by their use.  See, e.g., Pg. 42, 45, see also In re Lovin, 652 F.3d 1349, 1357 (Fed. Cir. 2011) (“[T]he Board reasonably interpreted Rule 41.37 to require more substantive arguments in an appeal brief than a mere recitation of the claim elements and a naked assertion that the corresponding elements were not found in the prior art.”).  
Applicants arguments concerning the advantages of the present system fail to rise to the standard necessary to establish secondary indicia of nonobviousness and are unpersuasive.  See In re Kao, 639 F.3d 1057, 1066 (Fed. Cir. 2011) (Once the examiner establishes a prima facie case of obviousness, the burden shifts to the applicant to rebut that case); See In re Baxter-Travenol Labs., 952 F.2d 388, 392 (Fed. Cir. 1991) (Evidence of unexpected results must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness); Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992) (appellants have the burden of explaining the data…they proffer as evidence of non-obviousness).  Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992) (The evidence relied upon should establish “that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance.”).  The present record is devoid of such a showing.
For at least these reasons, applicant arguments are unpersuasive.

Conclusion
No Claims are allowable.
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M BASQUILL whose telephone number is (571)270-5862. The examiner can normally be reached Monday through Thursday, 5:30 AM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on (571) 272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN M BASQUILL/Primary Examiner, Art Unit 1613